Citation Nr: 1021684	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  The medical evidence of record 
indicates that the Veteran has been diagnosed with major 
depressive disorder as well as PTSD.  Although not claimed by 
the Veteran, the Board has recharacterized the issue on 
appeal, as indicated above, to include major depressive 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his substantive appeal in August 2006.  
The Veteran indicated that he wished to appear at a hearing 
before a Veterans Law Judge of the Board via video conference 
at his local RO.  To date, the Veteran has not been scheduled 
for a hearing before a Veterans Law Judge via video 
conference at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video conference at his local RO.  He and 
his representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


